DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-14, in the reply filed on March 14, 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/154,394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 1 of reference application includes all the claimed limitations.
As to claim 2, claim 2 of reference application includes all the claimed limitations.
As to claim 3, claim 3 of reference application includes all the claimed limitations.
As to claim 4, claim 4 of reference application includes all the claimed limitations.
As to claim 5, claim 5 of reference application includes all the claimed limitations.
As to claim 6, claim 6 of reference application includes all the claimed limitations.
As to claim 7, claims 1-19 of reference application fail to recite a first antenna coupled to the first output and a second antenna coupled to the second output.  
As to claim 8, claims 1-19 of reference application fail to recite a first impedance tuner coupled to the first antenna and the first output.  
As to claim 9, claims 1-19 of reference application fail to recite a filter coupled to the first impedance tuner and the first output.  

The examiner, however, takes Official Notice that using such two antennas, impedance tuner, filter in a transmitter is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide modify claims 1-19 of reference application, such that a first antenna coupled to the first output and a second antenna coupled to the second output, in order to provide more services to the users, increase coverage areas, and improve signal quality.
As to claim 10, claim 10 of reference application includes all the claimed limitations.
As to claim 11, claim 11 of reference application includes all the claimed limitations.
As to claim 12, claim 12 of reference application includes all the claimed limitations.
As to claim 13, claim 13 of reference application includes all the claimed limitations.
As to claim 14, claim 14 of reference application includes all the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/149,917 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claims 2, 12 of reference application include all the claimed limitations.
As to claim 2, claim 4 of reference application includes all the claimed limitations.
As to claim 3, claim 2, 12 of reference application include all the claimed limitations.
As to claim 4, claims 2, 12 of reference application include all the claimed limitations.
As to claim 5, claim 3 of reference application includes all the claimed limitations.
As to claim 6, claim 4 of reference application includes all the claimed limitations.
As to claim 7, claim 9 of reference application includes all the claimed limitations.

As to claim 9, claim 11 of reference application includes all the claimed limitations.
As to claim 10, claims 1-17 of reference application fail to recite the first power amplifier comprises a differential power amplifier.  
As to claim 11, claims 1-17 of reference application fail to recite the first power amplifier comprises a single-ended power amplifier.  
The examiner, however, takes Official Notice that using such a differential power amplifier, and a single-ended power amplifier are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide modify claims 1-17 of reference application, such that the first power amplifier comprises a differential power amplifier, or a single-ended power amplifier, in order to improve circuit design flexibility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (US 2018/0145700), Zipper (US 2005/0148307) disclose transmitter apparatuses having sigma-delta networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646